 


110 HR 6339 IH: Federal Employees Deserve to Volunteer on the Elections Act of 2008 or the FEDVOTE Act of 2008
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6339 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Ms. Zoe Lofgren of California (for herself, Mr. Van Hollen, Mr. Moran of Virginia, Mr. Tom Davis of Virginia, Ms. Norton, and Mr. Hoyer) introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend title 5, United States Code, to provide additional leave for Federal employees to serve as poll workers, and to direct the Election Assistance Commission to make grants to States for poll worker recruitment and training. 
 
 
1.Short TitleThis Act may be cited as the Federal Employees Deserve to Volunteer on the Elections Act of 2008 or the FEDVOTE Act of 2008.  
2.Leave to serve as a poll worker 
(a)In generalSubchapter II of chapter 63 of title 5, United States Code, is amended by adding at the end the following: 
 
6329.Absence in connection with serving as a poll worker 
(a)In generalAn employee in or under an Executive agency is entitled to leave, without loss of or reduction in pay, leave to which otherwise entitled, credit for time or service, or performance or efficiency rating, not to exceed 6 days in a leave year, in order— 
(1)to provide election administration assistance to a State or unit of local government at a polling place on the date of any election for public office; or 
(2)to receive any training without which such employee would be ineligible to provide such assistance.  
(b)RegulationsThe Director of the Office of Personnel Management may prescribe regulations for the administration of this section, including regulations setting forth the terms and conditions of the election administration assistance an employee may provide for purposes of subsection (a).. 
(b)Clerical amendmentThe table of sections for chapter 63 of title 5, United States Code, is amended by inserting after the item relating to section 6328 the following: 
 
 
6329. Absence in connection with serving as a poll worker. . 
3.Grants to States for Poll Worker Recruitment and Training 
(a)Grants by Election Assistance Commission 
(1)In generalThe Election Assistance Commission (hereafter referred to as the Commission) shall make a grant to each eligible State for recruiting and training individuals to serve as nonpartisan poll workers on dates of elections for public office. 
(2)Use of Commission materialsIn carrying out activities with a grant provided under this section, the recipient of the grant shall use the manual prepared by the Commission on successful practices for poll worker recruiting, training and retention as an interactive training tool, and shall develop training programs with the participation and input of experts in adult learning. 
(b)Requirements for Eligibility 
(1)ApplicationEach State that desires to receive a payment under this section shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require. 
(2)Contents of ApplicationEach application submitted under paragraph (1) shall— 
(A)describe the activities for which assistance under this section is sought; 
(B)provide assurances that the funds provided under this section will be used to supplement and not supplant other funds used to carry out the activities; 
(C)provide assurances that the State will furnish the Commission with information on the number of individuals who served as nonpartisan poll workers after recruitment and training with the funds provided under this section; and 
(D)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this section. 
(c)Amount of Grant 
(1)In generalThe amount of a grant made to a State under this section shall be equal to the product of— 
(A)the aggregate amount made available for grants to States under this section; and 
(B)the voting age population percentage for the State. 
(2)Voting age population percentage definedIn paragraph (1), the voting age population percentage for a State is the quotient of— 
(A)the voting age population of the State (as determined on the basis of the most recent information available from the Bureau of the Census); and 
(B)the total voting age population of all States (as determined on the basis of the most recent information available from the Bureau of the Census). 
(d)Reports to Congress 
(1)Reports by recipients of grantsNot later than 6 months after the date on which the final grant is made under this section, each recipient of a grant shall submit a report to the Commission on the activities conducted with the funds provided by the grant. 
(2)Reports by CommissionNot later than 1 year after the date on which the final grant is made under this section, the Commission shall submit a report to Congress on the grants made under this section and the activities carried out by recipients with the grants, and shall include in the report such recommendations as the Commission considers appropriate. 
(e)State DefinedIn this Act, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, and the United States Virgin Islands. 
(f)Authorization of Appropriations 
(1)In generalThere are authorized to be appropriated to carry out this section $75,000,000. Any amount appropriated pursuant to the authority of this subsection shall remain available without fiscal year limitation until expended. 
(2)Administrative expensesOf the amount appropriated for any fiscal year pursuant to the authority of this subsection, not more than 3 percent shall be available for administrative expenses of the Commission. 
4.Exemption of Election Assistance Commission From Paperwork Reduction ActSection 3502(1) of title 44, United States Code, is amended— 
(1)by striking or at the end of subparagraph (C); 
(2)by striking the semicolon at the end of subparagraph (D) and inserting ; or; and 
(3)by adding at the end the following new subparagraph: 
 
(E)the Election Assistance Commission;. 
 
